Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 4, 10-11, 14 & 20), addition of claim 21 and cancellations (claims 2-3 & 12-13) filed (05/11/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 & 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 11 & 21 that includes: 
Claim 1:
…
“
receiving a target image for object detection, by an input device; inputting the image to a backbond network and performing learning to generate a heatmap, by a learning device; post-processing the heatmap, by a post-processing device; and outputting the post-processed result on a screen, by an output device wherein the generated heatmap is configured with channels as many as the number of objects to be classified, the objects being included in the image, wherein the heatmap on which the object is displayed is generated using a two- dimensional (2D) Gaussian kernel for each channel through the learning.
”
Claim 11:
…
“
an input device configured to receive a target image for object detection; a learning device configured to input the image to a backbond network and perform learning to generate a heatmap; a post-processing device configured to post-process the heatmap; and an output device configured to output the post-processed result on a screen, wherein the generated heatmap is configured with channels as many as the number of objects to be classified, the objects being included in the image, wherein the learning device generates the heatmap on which the object is displayed using a 2D Gaussian kernel for each channel through the learning.
”
Claim 21:
…
“
receiving a target image for object detection, by an input device; inputting the image to a backbond network and performing learning to generate a heatmap, by a learning device; post-processing the heatmap, by a post-processing device; and outputting the post-processed result on a screen, by an output device, wherein the backbone network is a deformable convolutional neural network having a variable filter size and shape depending on the image.
”
Regarding dependent claims 4-10 & 14-20 these claims are allowed because of their dependence on independent claims 1, 11 & 21 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661